TRACTOR SUPPLY COMPANY REPORTS THIRD QUARTER 2010 RESULTS ~ Third Quarter Earnings per Share Increase 43.3% to $0.43 vs. $0.30 ~ ~ Third Quarter Same-Store Sales Increase 5.0% ~ ~ Raises Full Year 2010 Net Sales and EPS Guidance ~ Brentwood, Tennessee, October 20, 2010 – Tractor Supply Company (NASDAQ: TSCO), the largest retail farm and ranch store chain in the United States, today announced financial results for its third fiscal quarter ended September25, 2010. Third Quarter Results Net sales increased 10.9% to $829.1 million from $747.7 million in the prior year’s third quarter.Same-store sales increased 5.0% compared with a 5.1% decrease in the prior-year period.This same-store sales increase was broad-based and driven by continued strength in consumable, usable and edible (CUE) products, principally animal and pet-related merchandise.Seasonal warm-weather items and apparel also performed well during the quarter. Gross margin increased 13.5% to $279.1 million, or 33.7% of sales, compared to $246.0 million, or 32.9% of sales, in the prior year’s third quarter.The improvement in gross margin is primarily due to expanded direct product margin and a decrease in the LIFO provision partially offset by increased transportation costs. The direct product margin improvement resulted from strategic sourcing, markdown management and more effective pricing. Selling, general and administrative expenses, including depreciation and amortization, improved to 27.5% of sales for the third quarter compared to 28.1% of sales in the prior year’s third quarter.This improvement was primarily due to sales growth and expense management. Net income for the quarter was $32.0million, or $0.43 per diluted share, compared to $22.0million, or $0.30 per diluted share, in the prior year’s third quarter.All references to per-share amounts reflect a two-for-one stock split that was effective on September 2, 2010. The Company opened nine new stores in the quarter compared to 17 new store openings and one relocation in the prior year’s third quarter. Jim Wright, Chairman and Chief Executive Officer, stated, “We are pleased that our results for the quarter reflect broad-based strength across the business and high store traffic in all markets.We maintained solid in-stock positions and served our customers’ rural lifestyle needs as the team continued to enhance execution in merchandising, inventory management, and marketing.As a result, we exceeded our expectations for the top- and bottom-line while achieving gross margin expansion and SG&A leverage.” First Nine Months Results For the first nine months of 2010, net sales increased 11.1% to $2.61billion.Same-store sales increased 4.8% compared with a 1.7% decrease in the first nine months of 2009.Gross margin increased 15.7% to $866.8million in comparison to the first nine months of 2009.As a percent of sales, gross margin was 33.3% of sales compared to 32.0% of sales for the first nine months of 2009. Selling, general and administrative expenses, including depreciation and amortization, improved to 26.1% of sales compared to 26.6% of sales for the first nine months of 2009. Net income for the first nine months of 2010 was $117.8million, or $1.58 per diluted share, compared to net income of $77.2million, or $1.06 per diluted share, for the first nine months of 2009. During the first nine months of 2010, the Company opened 47 new stores and closed one store compared to 58 new store openings, two relocations and one closure during the first nine months of 2009. Company Outlook The Company raised its expectation for net sales for fiscal 2010 to a range of $3.53 billion to $3.55 billion compared to its previously expected range of $3.49 billion to $3.53 billion.For the year, the Company anticipates same-store sales will increase 4.0% to 4.5% compared to its previous expectation of an increase of 2.5% to 3.5%.The Company now anticipates annual net income to range from $2.09 to $2.13 per diluted share compared to its previous guidance of $2.00 to $2.05, which reflects a two-for-one stock split. Mr. Wright concluded, “In 2010, we have demonstrated our ability to grow and improve the business while driving shareholder value.With the right strategies, capital structure and talent in place, we are increasingly confident in our outlook for fiscal 2010 and continuing to build on our momentum for the long-term.” Conference Call Information Tractor Supply Company will be hosting a conference call at 5:00 p.m. Eastern Time today to discuss the quarterly results.The call will be broadcast simultaneously over the Internet on the Company’s homepage at TractorSupply.com and can be accessed under the link “Investor Relations.”The webcast will be archived shortly after the conference call concludes through November 3, 2010. About Tractor Supply Company At September 25, 2010, Tractor Supply Company operated 976 stores in 44 states.The Company’s stores are focused on supplying the lifestyle needs of recreational farmers and ranchers.The Company also serves the maintenance needs of those who enjoy the rural lifestyle, as well as tradesmen and small businesses.Stores are located in towns outlying major metropolitan markets and in rural communities.The Company offers the following comprehensive selection of merchandise: (1)equine, pet and small animal products, including items necessary for their health, care, growth and containment; (2)hardware and seasonal products, including lawn and garden power equipment; (3)truck, towing and tool products; (4)work/recreational clothing and footwear for the entire family; (5)maintenance products for agricultural and rural use; and (6)home décor, candy, snack food and toys. Forward Looking Statements: As with any business, all phases of the Company’s operations are subject to influences outside its control.This information contains certain forward-looking statements, including statements regarding estimated results of operations in future periods.These forward-looking statements are subject to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and are subject to the finalization of the Company’s quarterly financial and accounting procedures, and may be affected by certain risks and uncertainties, any one, or a combination, of which could materially affect the results of the Company’s operations.These factors include general economic conditions affecting consumer spending, the timing and acceptance of new products in the stores, the mix of goods sold,purchase price volatility (including inflationary and deflationary pressures), the ability to increase sales at existing stores, the ability to manage growth and identify suitable locations and negotiate favorable lease agreements on new and relocated stores, the ability to manage expenses, the availability of favorable credit sources, capital market conditions in general, failure to open new stores in the manner currently contemplated, the impact of new stores on our business, competition, weather conditions, the seasonal nature of our business, effective merchandising initiatives and marketing emphasis, the ability to retain vendors, reliance on foreign suppliers, the ability to attract, train and retain qualified employees, product liability and other claims, on-going and potential legal or regulatory proceedings, management of our information systems, effective tax rate changes and results of examination by taxing authorities and the ability to maintain an effective system of internal control over financial reporting.Forward-looking statements made by or on behalf of the Company are based on knowledge of its business and the environment in which it operates, but because of the factors listed above, actual results could differ materially from those reflected by any forward-looking statements.Consequently, all of the forward-looking statements made are qualified by these cautionary statements and those contained in the Company’s Annual Report on Form 10-K and other filings with the Securities and Exchange Commission.There can be no assurance that the results or developments anticipated by the Company will be realized or, even if substantially realized, that they will have the expected consequences to or effects on the Company or its business and operations.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.The Company does not undertake any obligation to release publicly any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. (Financial tables to follow) Consolidated Statements of Income (Unaudited) (in thousands, except per share amounts) THIRD QUARTER ENDED NINE MONTHS ENDED September 25, 2010 September 26, 2009 September 25, 2010 September 26, 2009 % of % of % of % of Sales Sales Sales Sales Net sales $ % $ % $ 2,605,687 ­­­­ % $ 2,344,405 ­­­­ % Cost of merchandise sold Gross margin Selling, general and administrative xpenses Depreciation and amortization Income from operations Interest expense, net 38 Income before income taxes Income tax expense Net income % Net income per share: Basic $ Diluted $ Weighted average shares outstanding (000’s): Basic Diluted Consolidated Balance Sheets (Unaudited) (in thousands) September 25, September 26, 2009* ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment, net Goodwill Deferred income taxes Other assets ­7,697 ­5,259 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued employee compensation Other accrued expenses Current portion of capital lease obligations Total current liabilities Revolving credit loan Capital lease obligations Deferred rent Other long-term liabilities Total liabilities Stockholders’ equity: Common stock Additional paid-in capital Treasury stock ) ) Retained earnings Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ *Accrued employee compensation, other accrued expenses, deferred rent, other long-term liabilities, common stock and additional paid-in capital have been reclassified to conform to the current period presentation. Consolidated Statements of Cash Flows (Unaudited) (in thousands) NINE MONTHS ENDED September 25, September 26, 2009* Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash providedby operating activities: Depreciation and amortization Loss on sale of property and equipment Stock compensation expense Deferred income taxes ) Change in assets and liabilities: Inventories ) ) Prepaid expenses and other current assets ) Accounts payable Accrued expenses Income taxes payable ) ) Other Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of property and equipment 44 Purchases of short-term investments ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings under revolving credit agreement Repayments under revolving credit agreement ) Tax benefit of stock options exercised Principal payments under capital lease obligations ) ) Restricted stock units withheld to satisfy tax obligations ) Repurchase of common stock ) ) Net proceeds from issuance of common stock Cash dividends paid to stockholders ) Net cash used in financing activities ) ) Net (decrease) increase in cash and equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income taxes *Reclassified to conform to the current period presentation. Selected Financial and Operating Information THIRD QUARTER ENDED NINE MONTHS ENDED September 25, September 26, September 25, September 26, (Unaudited) (Unaudited) Sales Information: Same-store sales increase (decrease) % )% % )% Non-comp sales (% of total sales) % Average transaction value $ Comp average transaction value decrease )% )% )% )% Comp average transaction count increase % Store Count Information: Beginning of period New stores opened 9 17 47 58 Stores closed (1
